AMENDMENT TO THE AMENDED AND RESTATED TRANSFER AGENCY AND SERVICE AGREEMENT AMENDMENT made as of the 18th day of December, 2013 is made to the Amended and Restated Transfer Agency and Services Agreement dated July 1, 2013, as amended (the “Agreement”), by and between each investment company identified on Exhibit A of the Agreement (individually the “Fund” and collectively the “Funds”) and John Hancock Signature Services, Inc. (“JHSS”). WHEREAS, the parties to the Agreement desire to amend Exhibit A contained in the Agreement. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the parties agree the Agreement shall be amended as follows: 1. CHANGE IN Exhibit A: Exhibit A of the Agreement is hereby amended and restated to add John Hancock Enduring Equity Fund, John Hancock Seaport Fund and John Hancock Small Cap Core Fund, each a series of John Hancock Investment Trust, as shown in Exhibit 1 hereto. 2. EFFECTIVE DATE This Amendment shall become effective as of date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE
